Mr. President, it is such
a pleasure that a distinguished son of our region should
preside over these proceedings. We wish you well and
pledge our full support.
This year we celebrate the fiftieth anniversary of the
birth of a Declaration which was predicated on the
assumption that the right to development is a human right.
The golden jubilee of the Universal Declaration of Human
Rights could not have occurred at a more timely juncture
in the history of international affairs. Article 23 of the
Declaration insists that everyone has the right to work, the
free choice of employment and protection against
unemployment. Article 28 boasts that everyone is entitled
to a social and international order in which the rights and
freedoms set forth in this Declaration can be fully
realized.
However, the trends that shape the international
order today, the issues that are affecting the destiny of
States, are running counter to the spirit of that
Declaration, and are, in fact, threatening and hindering
that right to development so nobly expressed 50 years
ago.
As the world enters the dawn of a new millennium,
the phenomenon of globalization characterizes the new
international order. There is no escaping the reality that
globalization is today a fact of life: the integration and
interlocking of systems of production, finance and capital
and trade, and liberalized markets that have shunned
national boundaries and have produced remarkable wealth
and economic growth.
22


But there is an almost ominous ring about the word
“globalization”. It gobbles up the small plankton of
countries which cannot adjust to the frenzy of the market.
Globalization has not been all about wealth and prosperity
for all the nations of the world. For billions of people in the
developing world, it has used them and bypassed them,
when in reality, globalization should be about development
for all.
The 1997 United Nations Development Programme
report confirms that only a few fortunate countries had
benefited from globalization. Those countries which have
shared in the rapidly expanded world trade have seen their
own trade become a larger proportion of their gross
domestic product. But for 44 developing countries, with
more than a billion people, this key ratio had been falling
over the previous decade. Yes, the growth in financial
flows has been rapid, but its circulation has been
predominantly in the capital markets of the developed
world, while investment flows have coursed through only
a few developing countries.
The Asian Tiger economies, which had achieved
amazing levels of development and growth in a short space
of time, had been held up as models for the new age of
global free markets. However, the collapse of these
economies in 1997, coming three years after the Mexican
case, has reinforced fears that globalization has made the
world economy more volatile and more unstable. That even
such star performers would be battered so severely suggests
that vulnerability has increased significantly with
globalization. Foreign money can flee as quickly as it
comes in and leave countries in deep trouble.
Saint Lucia is one of those countries caught up on the
dizzy Ferris wheel of globalization, without the luxury of
the choice of being able to jump off or determine how the
wheel spins. Trade liberalization, the twin of globalization,
has not been kind to us, and the midwife of trade
liberalization — the World Trade Organization (WTO) —
has dealt us an even more unkind cut.
Last year, the head of our Government, Prime Minister
Dr. Kenny Anthony, in his address to the General
Assembly at its fifty-second session, complained of the
impact on Saint Lucia and the Caribbean of a ruling by the
WTO with respect to the European banana marketing
regime. That ruling, which was instigated by a few
complainant countries from the Americas, has the capacity
to lead to the social and economic destruction of a number
of small States in the Caribbean, like Saint Lucia, for which
bananas are a major vital export commodity. That ruling
tears at the heart of our development process, as it can
take away from us a system which allows us a
preferential market for a crop which is the backbone of
our economy.
Developing countries and many renowned jurists
have criticized the process pursued by the WTO in this
case, but what was equally worrying is that the panel did
not take into account the developmental, social and
environmental impact of the implementation of this ruling.
The WTO is not only to be a trade policeman, but is
supposed to contribute to improving standards of living.
Following the ruling by the WTO last year, that the
banana marketing regime was incompatible with its
regulations, the European Union had been trying to amend
the regime. The objective was not only to make it WTO-
compatible, but at the same time, to preserve the kind of
access it gave us to the European market — an access
essential for our economic development. Earlier this year
the European Union accepted amendments to the banana
regime which we are all convinced make it WTO-
compatible. We, the banana-producing countries of the
Caribbean, may have wished that some of the provisions
now adopted were different, but we are satisfied that the
new regime allows us the opportunity to continue to
survive in the market place and sustain our development
largely through our own efforts.
The European Union retained the special safeguards
of Lomé to enable us to market our bananas; and with the
Lomé Convention now in receipt of a WTO waiver, we
thought that we had been given the breathing space we
needed for orderly reform and diversification and for
adjustment to the new realities of globalization. But,
despite this, the United States and a group of Central
American countries are continuing an onslaught against
our banana industry.
One year after our Prime Minister appealed to this
body for good sense and sensitivity to prevail in the
settling of world trade disputes, in the consideration by
international institutions of the plight of the
disadvantaged, and in the conduct of strong and powerful
countries towards smaller and poorer ones, we return to
tell the Assembly that those who should have heeded this
appeal seem to have chosen not to hear it.
The pursuit of this banana policy by the United
States and the Central American countries will expose the
economies of the Caribbean to severe and possibly
irreparable damage. This is a violation of our right to
23


development — a right that the United Nations recognized
as an inalienable human right when it adopted the
Declaration on the Right to Development at the 97th
plenary meeting of the forty-first session of the General
Assembly on 4 December 1986. One year ago, our Prime
Minister, before this Assembly, called upon the United
States of America to re-examine its policies towards the
Caribbean, particularly its lead role in the challenge to the
banana marketing regime. We are now engaged in a
dialogue with the United States hoping to avert a
reconvening of the World Trade Organization dispute panel.
Once again we urge the United States and the other
complainant countries to apply the spirit of cooperation and
consultation to this situation so that we can find a mutually
acceptable solution to what they perceive to be the
problems.
Globalization must not be used by powerful States as
an excuse to condemn us to a permanent state of
underdevelopment and poverty. Already the rich nations of
the world appear to be using globalization as an excuse for
their withdrawal from active engagement in the battle
against poverty.
The scourge of poverty is not new, neither has it ever
been acceptable. What is unacceptable is that given all the
strides we have made this century in science and
technology, in the creation of vast oceans of wealth, we at
the same time have failed to reduce the levels of poverty
around the world.
Many people have enjoyed the benefits of supersonic
aircraft, 200-mile-per-hour trains, satellite telephones, global
television, the Internet and 24-hour markets. Yet, in the
same world and at the same time, there are millions who
have never ridden in a motor vehicle, used a telephone,
switched on an electric light or had pipe-borne water;
millions wholly unfamiliar with such everyday amenities as
refrigerators and television sets; millions who cannot read
or write; millions of children who do not go to school;
millions of infants who do not get enough food to survive.
A more vigorous effort to eliminate extreme
deprivation should surely be a high priority for the new
millennium. Saint Lucia believes this should be achieved by
the end of the United Nations Decade for the Eradication of
Poverty — by the year 2006.
Economic progress in recent decades has lifted large
numbers out of acute poverty, and success on this front has
been particularly notable in the populous country of China.
But there is no evidence yet that globally there has been a
decline in the number of those classified as “absolute
poor”: people whose incomes never rise above the dollar-
a-day threshold. These are reckoned to amount to 1.3
billion people, or one in every three persons in the
developing world. Nearly three fourths of these people
live in Asia, but the highest proportion of very poor
people is in Africa. The 1997 report of the United
Nations Development Programme states that the total
figure appears to be rising with population growth, except
in South-East Asia and the Pacific. But this was written
before the economic typhoon that battered such South-
East Asian countries as Indonesia in 1998, impoverishing
many millions of people in that region, and before the
serious floods in China had dispossessed so many people.
Yet most countries have failed to lift their aid
towards the level of 0.7 per cent of their gross national
product — the internationally agreed target set several
decades ago. In fact, aid from the G-7 countries fell in
1997 to just 0.19 per cent of their collective gross
national product.
The necessity for the rich countries to understand
that the new international order of globalization does not
consider the special circumstances of small States is
emphasized by the vulnerability of these small States to
other elements, such as natural disasters. The extreme
vulnerability of small island States, like Saint Lucia, was
graphically illustrated only last week in the Caribbean. In
just a few hours Hurricane Georges created havoc and
destruction in the northern islands of the Caribbean —
Saint Kitts and Nevis, Antigua and Barbuda, the Virgin
Islands, Puerto Rico, Haiti, the Dominican Republic and
others. In any one island, at least two decades of
economic development were blown away by two hours of
storm. That is the extent of the economic vulnerability of
these islands. As they struggle to rebuild their economies,
as their people try to reorganize their lives again, we
appeal to the Member States of the United Nations to be
generous in coming forward with assistance for their
redevelopment efforts.
In a world of an international order that is
uncompromising for small States, of inadequate attention
to the plight of the poor and to the harsh destructive
forces of Mother Nature, it is the United Nations that
must become a beacon and a haven for the small and the
powerless, for the hungry and the disadvantaged. It is in
the United Nations that they must find hope and comfort,
answers and solutions to their problems. For this,
however, there must be a United Nations that is as
sensitive to the danger inherent in small-State
24


vulnerability as it is to the horrors of nuclear warfare,
biological and chemical weapons and international
terrorism. International terrorism can take many forms. To
destroy a country’s economic base and thrust its people into
the slow death of unemployment, poverty and despair is as
horrendous as the instant killing of its citizens by a bomb
blast.
While we support the call for a strong abhorrence of
international terrorism, we must deplore equally abhorrent
acts of unilateral counter-terrorism. Such actions violate the
culture of peace and consensus which the United Nations
strives to inculcate.
There must be a United Nations with a greater
commitment to upholding and fulfilling the tenets of article
28 of the Universal Declaration of Human Rights and the
United Nations Declaration on the Right to Development.
There must therefore be further reform of the United
Nations to make it more democratic and more appreciative
of the voices of the majority, rather than the power of the
minority. Saint Lucia therefore supports the call by the
Secretary-General for continued urgent reform of the United
Nations, provided that it leads to a fairer, more caring and
more equitable institution.
Saint Lucia also strongly supports the statement
delivered by Indonesia on behalf of the G-77 at the high-
level dialogue on globalization held here recently and the
growing consensus that there is urgent need for global
governance of financial and trade matters. Indeed, because
of its universal membership and success in promoting
international cooperation for development, the United
Nations is the best vehicle to foster agreement on standards,
norms and regulations for the new financial order of the
twenty-first century.
The building of a new international financial
architecture for the twenty-first century cannot be done
piecemeal or by a few exclusive States. It requires global
participation, coordinated by the United Nations. Saint
Lucia therefore calls for a global conference to address this
issue similar to that held on matters pertaining to the
environment, population and housing.
But reform must not be confined only to the United
Nations. In a world of trade liberalization which is not
friendly to small States, the guardian of the free market
process must itself be reformed. Saint Lucia therefore
reiterates its call, first made to the fifty-second session of
the General Assembly last year, for reform of the World
Trade Organization (WTO) and in particular its dispute-
settlement procedures. A revisiting of the WTO began in
Singapore, where developing countries had to assert the
limits of WTO interventionism.
What is additionally required of the WTO now was
outlined by Prime Minister Mr. Kenny Anthony when, in
his capacity as Chairman of the Caribbean Community
(CARICOM), he addressed the recent meeting of heads of
State of the Non-Aligned Movement in Durban, South
Africa. He said:
“More generally, the WTO must now take urgent
steps to implement the agreement at Singapore, for
a special regime for the least developed countries
and those who share the characteristics of fragility.
It is time that values like fairness and equity asserted
their legitimacy in the ethically neutral world of
globalization and liberalization.”
Saint Lucia firmly believes that despite the actions
of developed countries, we in the developing world can
ourselves assert and protect our right to development if
we engage in greater cooperation among ourselves. We in
the Caribbean have for years been engaged in an
integration movement which has strengthened our
capacity to deal with the challenges of international
relations. Indeed, this year Saint Lucia was proud to be
the host nation for the celebration of the twenty-fifth
anniversary of the Treaty of Chaguaramas, which created
the Caribbean Community.
As we embark on the next quarter of a century,
Saint Lucia pledges to work for even greater union in the
Caribbean Community and closer association between all
the countries of the Caribbean Sea. It is for this reason
that Saint Lucia welcomes the recent initiatives that have
brought Cuba, the Dominican Republic and Haiti into a
closer relationship with CARICOM as we seek to forge
a new partnership with the European Union. In this
connection, Saint Lucia calls for the understanding that
Cuba is a Caribbean country and that closer relations with
other Caribbean countries is a natural evolution which
must not be perceived as being hostile to the interests of
extraregional Powers. We call too for the lifting of the
economic embargo against Cuba and for its reintegration
into the inter-American system. It is only through
dialogue and consultation, not through conflict and
hostility, that problems are permanently solved.
Saint Lucia also welcomes the recent meeting in
Durban between the Caribbean Community and the
Southern African Development Community, which laid
the basis for the future strengthening of relations between
25


the two regions. We applaud also the decision by the heads
of State of the Non-Aligned Movement to hold a South-
South summit and their decision to convene a standing
ministerial committee for economic cooperation in 1999, to
address the challenges and opportunities of globalization.
Our efforts to realize our right to development can
enjoy fulfilment only if they take place in an atmosphere of
world peace and harmony. We cannot prevent nuclear
genies from popping out of bottles unless we destroy all the
bottles with a treaty designed to eliminate all nuclear
armaments. The existence of exclusive nuclear clubs is an
open invitation to nations which are excluded.
We in the Caribbean continue to call for the Caribbean
to be recognized as a zone of peace. We also call for
respect and support of the initiative of CARICOM for the
Caribbean Sea to be declared a special area in the context
of sustainable development. Saint Lucia, therefore, like
other Caribbean States, continues to register its opposition
to the use of the Caribbean Sea for the trans-shipment of
nuclear waste by some great Powers. While
some of those Powers can sustain a nuclear accident,
given their size and population, a small island of a few
hundred thousand people certainly cannot. The best
guarantee we can obtain against a nuclear accident in the
Caribbean Sea as a result of the trans-shipment of nuclear
waste is not the assurances of the countries engaged in
the practice, but a halt to the practice itself.
As we call for international recognition of our right
to determine what kind of place we wish our region to be,
and as we assert our inalienable human right to
development and call upon others to respect that right by
withdrawing their challenge to the lifeblood of our
economy, we urge the rich nations to recognize the
insensitivity of globalization, and we ask the international
community to take as an example that great international
leader, President Nelson Mandela. As we seek to establish
a new, more humane international order for the coming
millennium, an order that will truly reflect the spirit of
the Universal Declaration of Human Rights, let us
remember the moral leadership that he has given us.
Nelson Mandela taught us that holding steadfast to
principle and insisting on justice can produce change even
in the most intransigent of systems.
The world has become a global neighbourhood, and
we must insist on living by brotherly principles and
values. The focus for moral leadership might have shifted
to the developing world, with Nelson Mandela and Fidel
Castro as the twin peaks of international inspiration. It is
their lifelong struggle for human rights that must become
the touchstone for our developmental goals in this
anniversary year.